DETAILED ACTION


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I:  Figs. 1-3
Species II:  Figs. 4 and 5
Species III:  Figs. 6 and 7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Species I-III lack unity of invention because even though the inventions of these groups require the technical feature(s) recited in claim 15, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kazuaki (DE 102007032763 A1). At least claim 15 lacks a special technical feature, since the limitations of at least claim 15 are anticipated by Kazuaki (DE 102007032763 A1). That is, Kazuaki (DE 102007032763 A1) discloses a frontal airbag 18 for vehicle occupants, especially a passenger airbag, comprising a contact panel facing the vehicle occupant in the inflated state and including an upper edge, a lower edge and two lateral edges, wherein, inside the airbag, tension means (44L, 44R) which restrain portions of the contact panel in the inflated state of the frontal airbag are arranged at the contact panel so that the contact panel in the mounted and inflated state forms plural indentations (at 27 and at 26a) extending vertically from the view of the associated occupant, wherein the frontal airbag has a first completely inflated state (Fig. 11) and a second completely inflated state (Fig. 9) with a larger airbag volume than in the first state, wherein a release device 50 is assigned to at least several of the tension means and, when the release device is not activated, the frontal airbag only reaches the first state and, when the release device is activated, the contact panel bulges in the area of the released tension means further in the direction of the occupant so as to enable the second state, wherein the plural indentations in the mounted and inflated state which extend vertically 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH J FRISBY/Primary Examiner, Art Unit 3614